

115 HR 3313 IH: Prioritize Housing for Homeless Veterans Act of 2017
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3313IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mr. Meadows introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of Housing and Urban Development to consider the availability of
			 affordable housing in allocating amounts made available for fiscal year
			 2017 for the Veterans Affairs–Supported Housing program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Prioritize Housing for Homeless Veterans Act of 2017. 2.Consideration of availability of affordable housing in making VASH funds availableIn making the amounts appropriated by paragraph (6) under the heading Public and Indian Housing—Tenant-Based Rental Assistance in title II of division K of Public Law 115–31 available among public housing agencies, the Secretary of Housing and Urban Development shall consider as a factor, together with the factors identified in such paragraph (6), the extent of availability, in the area served by a public housing agency, of housing that is affordable to low-income families, giving priority to metropolitan areas having an efficiency fair market rent that has increased by more than 10 percent over the most recent 5-year period for which such information is available, as determined according to the Fair Market Rent Documentation System of the Department of Housing and Urban Development.
		